           Case 1:21-cv-01625-GHW Document 53 Filed 04/09/21 Page 1 of 2

                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                              DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK
                                                                              DATE FILED: 4/9/2021
-------------------------------------------------------------------------X
                                                                          :
JING ZHANG, WEI FAN, MINGLIAN ZHANG,                                      :
AND JUN ZHOU,                                                             :
                                                                          :         1:21-cv-01625-GHW
                                                  Plaintiffs,             :
                                                                          :              ORDER
                              -against-                                   :
                                                                          :
XUEYUAN HAN, HANFOR HOLDINGS CO., LTD., :
HF HOLDINGS LIMITED., HANFOR CAPITAL                                      :
MANAGEMENT CO., LTD., NUOYUAN CAPITAL :
MANAGEMENT COMPANY LTD, GEORGE XU,                                        :
JUNJUN FENG, WENNAN AO, BZ INDUSTRIAL                                     :
(CHINA), BZ INDUSTRIAL                                                    :
(VIRGIN ISLANDS), BZ INDUSTRIAL (CAYMAN                                   :
ISLANDS), HANFOR (CAYMAN) LIMITED, HFRE :
LLC, HF CAPITAL MANAGEMENT CAY INC., HF :
COSMOPOLITAN BETA L.P., HENGTAI                                           :
SECURITIES CO., LTD., JOHN DOES 1-10, JANE                                :
DOES 1-10, AND ABC-XYZ CORP. 1-10,                                        :
                                                                          :
                                               Defendants.                :
------------------------------------------------------------------------- X
GREGORY H. WOODS, United States District Judge:

         On February 27, 2021, the Court granted Plaintiffs’ request to seal certain exhibits at Dkt.

No. 4 and ordered Plaintiffs “to file a complete set of the documents found at Dkt. No. 4, with the

redacted documents at Dkt. No. 14 substituting any exhibits containing sensitive information.” See

Dkt. Nos. 14-15. On March 30, 2021, Plaintiffs’ counsel submitted redacted copies of those

exhibits. Dkt. No. 48. On April 8, 2021, Plaintiffs’ counsel informed the Court that he had failed to

redact a bank account number in Exhibit B-1 to the Affidavit of Jing Zhang. See Dkt. No. 48-2.

Because that exhibit contains sensitive bank account information, Plaintiffs’ April 8, 2021 request to

seal Exhibit B-1, Dkt. No. 48-2, is granted. Within three days of this order, Plaintiffs are directed to

re-file a properly redacted version of Exhibit B-1 on the docket.
         Case 1:21-cv-01625-GHW Document 53 Filed 04/09/21 Page 2 of 2



        The Court respectfully directs the Clerk of Court to modify the viewing level for Dkt. No.

48-2 to the sealed viewing level.

        SO ORDERED.

Dated: April 9, 2021
New York, New York                                   __________________________________
                                                             GREGORY H. WOODS
                                                            United States District Judge




                                                 2
